 


                                                       UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF LOUISIANA


    DANIEL G. SMITH                                                              CIVIL ACTION

    VERSUS                                                                       NO. 17-9899

    OCHSNER HEALTH SYSTEM AND                                                    SECTION M (1)
    OCHSNER CLINIC FOUNDATION


                                                               ORDER & REASONS

              Before the Court is the motion of defendants Ochsner Health System and Ochsner Clinic

Foundation (collectively “Ochsner”) for summary judgment,1 to which plaintiff Daniel G. Smith

(“Smith”) responds in opposition,2 and in support of which Ochsner replies.3 Having considered

the parties’ memoranda and the applicable law, the Court issues this Order & Reasons.

I.            BACKGROUND

              This Fair Labor Standards Act (“FLSA”) action arises out of Smith’s allegations that he

did not receive overtime compensation while employed as a non-exempt transplant (or organ

procurement) coordinator for Ochsner.4 The job description for a transplant coordinator at

Ochsner included the following duties and responsibilities: responding to all calls for organs

offered to the Ochsner Transplant Center; evaluating the medical management of the donor;

verifying consent; communicating with physicians and surgeons to obtain acceptance of an organ;

preserving the organ; arranging transplantation; transporting organs; and completing all associated




                                                            
              1
           R. Doc. 33.
              2
           R. Docs. 38 & 50.
         3
           R. Docs. 45 & 51.
         4
           R. Doc. 1 at 2-3. Smith uses the term “transplant coordinator,” R. Doc. 1 at 3, while Ochsner prefers the
term “transplant procurement coordinator” or “organ procurement coordinator.” R. Docs. 21 at 2; 33-1 at 2.

                                                                      1
 
 


reports.5 The parties essentially agree that transplant coordinators at Ochsner rotated among four

categories of duties.6

              Donor Coordinator. The first category of duties was that of “donor coordinator.” In this

capacity, the transplant coordinator would receive communications from the Louisiana Organ

Procurement Agency (“LOPA”) regarding organs potentially available for transplant.7 The donor

coordinator would then access the donor’s information on a database.8 On occasion, when acting

as donor coordinator, Smith would identify a mistake in the database or a need for additional

information, and he would contact the donor’s hospital to obtain the correct information to provide

to the transplant surgeon.9 After gathering this information, the donor coordinator could either

decline the organ or, if the organ satisfied Ochsner’s criteria (which is regulated by UNOS), enter

a “provisional yes” before contacting the surgeon.10 The “provisional yes” indicated Ochsner was

interested in the organ.11 To comply with UNOS regulations, Ochsner’s established procedure

required the donor coordinator to contact the surgeon on call and relay certain standard

information.12 However, Smith testified to having rejected an organ without first contacting a

surgeon if, in his experience and as dictated by the UNOS regulations, he knew the surgeon would



                                                            
              5
             R. Docs. 33-1 at 2-3; 38-15 at 1-2. Smith does not contest this job description except to add that he was
merely a “conduit” of information to his supervising surgeons. R. Doc. 38-15 at 1-2.
           6
             See R. Doc. 38-15 at 4-5.
           7
             Id. LOPA is a non-profit organ procurement organization (“OPO”) that is responsible for the evaluation
and procurement of deceased-donor organs for organ transplantation in Louisiana. About LOPA, LOPA,
https://www.lopa.org/about (last visited Nov. 9, 2018). Each OPO is a member of the Organ Procurement
Transportation Network (“OPTN”), a federally-mandated network created and overseen by the United Network for
Organ Sharing (“UNOS”). See About OPOs, ASS’N OF ORGAN PROCUREMENT ORGS., www.aopo.org/about-opos/
(last visited Nov. 9, 2018); see also R. Doc. 38 at 2-3 (describing LOPA’s organ recovery process).
           8
             R. Doc. 38-15 at 5-6.
           9
             Id. at 6.
           10
              Id. at 7-8.
           11
              Id. at 7. According to an Ochsner transplant surgeon, Ochsner has a limited amount of time to accept or
reject an organ. R. Doc. 41-5 at 5.
           12
              R. Doc. 38-15 at 1-2. Although the donor coordinator could not withhold information generated by LOPA,
the donor coordinator would “highlight [to the surgeon] the main parts that [the donor coordinator would] feel is
important to that case.” R. Doc. 41-3 at 9.

                                                               2
 
 


not accept it.13 Nonetheless, no coordinator’s decision was final; all decisions were reviewed by

the surgeon.14 Dr. George Loss, a transplant surgeon at Ochsner who worked with Smith, testified

that “it takes two to say yes … and three to say no” to an organ, a rule of thumb that both parties

agree constitutes Ochsner’s policy.15 Specifically, according to Dr. Loss, to accept an organ, the

recovery coordinator and the surgeon may say “yes”; but to reject an organ, the recovery

coordinator and two surgeons must say “no.”16 Smith admits that he advocated for very sick

Ochsner patients to receive organs ahead of patients at other transplant centers, as directed by his

supervisors and as permitted under UNOS protocol.17

              Although LOPA could provide the matching program’s results directly to the surgeon,

Ochsner handled “this aspect in-house” by employing coordinators such as Smith.18 Smith

testified that, as donor coordinator, he communicated to the surgeon basic information generated

by LOPA’s matching program, such as the potential recipient’s status on the list and the recipient’s

height and weight.19 On occasion, a donor coordinator would discuss with Dr. Loss, as transplant

surgeon, the decision whether to accept the organ.20 Dr. Loss testified that the organ procurement

coordinators were “absolutely critical” to Ochsner’s success as a transplant center.21 Dr. Loss

compared his interaction with the donor coordinator to that with a resident about a patient in the

ICU: “They don’t tell me everything that’s going on with that patient … ; they tell me the things I



                                                            
              13
            R. Doc. 38-15 at 11.
              14
            Id. at 2.
         15
            R. Docs. 33-7 at 8; 38 at 21; 51 at 2.
         16
            R. Doc 33-7 at 8.
         17
            R. Doc. 38-15 at 15-16.
         18
            R. Doc. 38 at 3.
         19
            R. Doc. 41-1 at 9.
         20
            R. Doc. 33-7 at 13.
         21
            R. Docs. 38-15 at 12; 33-7 at 24. For example, according to Dr. Loss, the donor coordinator saved the
surgeon time by reviewing the medical record to screen for organs that were “marginal” or “that [the surgeon does
not] need to be awakened for.” R. Doc. 33-7 at 22. The donor coordinator would also discuss the viability of the
organ with the surgeon. Id. at 13.

                                                               3
 
 


need to know. And they know the things I need to know because we work together and we know

what’s important. But then there are certain parts that I ask more information, and they have to

know where to get it or how to get it. And if they don’t, they ask me, and I tell them.”22 According

to Smith, the surgeons “depended upon us to be correct. They trusted that the information we gave

them would be correct to make a decision.”23

              Once an organ was accepted, the donor coordinator would arrange for the transportation of

the organs.24 Although the organ procurement coordinators would not enter into transportation

contracts on behalf of Ochsner, they would arrange transportation with companies under contract

with Ochsner.25 In one instance, Ochsner implemented Smith’s suggestion to purchase flight

hours, rather than renting planes, as a means of managing transportation costs.26

              Fly Out Coordinator. The second category of duties for transplant coordinators was that

of “fly out” coordinator. A fly out coordinator traveled with the medical team to assist in

recovering the organ.27 The fly out coordinator would contact the operating room where the organ

was to be recovered, and then the fly out coordinator would apprise the surgeon and Ochsner’s

operating room of the organ’s history and condition (such as the timeline of surgery, biopsy results,

size, and viability problems, including whether there had been unexpected occurrences potentially

affecting the organ like no heartbeat or no blood pressure).28 To transport particular organs, Smith

helped to create checklists of supplies and then stocked them based upon the surgeon’s directives.29

But Smith insists that his supervisors would authorize supply orders costing more than $10,000.30

                                                            
              22
                 R. Doc. 38-15 at 9.
              23
                 Id. at 6.
              24
                 Id. at 12.
              25
                 See id. at 13.
              26
                 Id.
              27
                 See id. at 13-14.
              28
                 See id. at 14-15.
              29
                 See id. at 14, 16.
              30
                 Id. at 16.

                                                               4
 
 


              Administrative and Backup Coordinator. The third category of a transplant coordinator’s

duties was that of administrative coordinator. An administrative coordinator was responsible for

completing the paperwork related to the organ and Ochsner’s patients.31 For instance, after

Ochsner’s committee confirmed that a patient needed an organ transplant, the coordinator would

input the patient’s information into a database to be matched to a donor by the computerized

system.32

              The fourth and final category of an organ procurement coordinator’s duties was that of

backup coordinator. In this capacity, an organ procurement coordinator would assist with lab work

and donors as needed.33

              The Rotating Duties in General. Under the supervision of a surgeon, the transplant

coordinators working at Ochsner during Smith’s employment conferred with each other to

establish their schedule of rotating duties.34 Generally, the hours were Monday through Friday

from 8 a.m. to 5 p.m., though the coordinators were permitted to arrive later the next day following

a late-night shift.35 Smith and Kyle Leboeuf, who was also an organ procurement coordinator at

Ochsner, testified that they would be on call for four days at a time.36 Ochsner submits Leboeuf’s

testimony for the proposition that the organ procurement coordinators spent the majority of their

time on donor coordinator duties.37 Smith disputes this, citing Ochsner’s Job Performance

Standards that designate duties by weight.38 These standards designate (1) fifteen percent weight



                                                            
              31
            See id. at 15.
              32
            R. Docs. 41-3 at 39-41; 38 at 3.
         33
            See R. Doc. 38-15 at 15.
         34
            See R. Docs. 38-15 at 17; 41-1 at 20-21.
         35
            See R. Docs. 38-15 at 17; 41-1 at 32, 36-37. Smith asserts that Dr. Loss prohibited the transplant
coordinators from arriving late, but the parties seem to agree that Dr. Loss drew that line at 9 a.m. R. Docs. 38-15 at
17; 41-1 at 36-37.
         36
            R. Docs. 41-4 at 34; 33-6 at 3.
         37
            R. Doc. 33-3 at 5.
         38
            R. Doc. 38-15 at 5.

                                                               5
 
 


to responding to calls for organ offers (including being on call “24 hours a day, 365 days/year”);

(2) thirty percent weight to receiving and transporting organs for transplant preservation (including

verifying legal aspects of the donor’s consent and medical chart); (3) ten percent weight to having

supplies and equipment on hand for cold storage preservation of organs; (4) ten percent weight to

sending blood and tissue typing samples to the lab for cross-matching purposes; (5) ten percent

weight to exchanges of donor/recipient information; (6) ten percent weight to preserving organs

from living donor transplants; and (7) fifteen percent weight to assignment and documentation of

costs and charges of the Ochsner Transplant Center’s “organ procurement activities (i.e.,

procurement cost sheets, patient standard acquisition billing, professional fees, etc.).”39 The

parties agree that Smith contacted and interviewed new employee applicants, but Smith insists that

he had no authority to approve new hires.40

              The parties agree that Ochsner hired Smith in April of 2001, but they disagree about the

structure of his pay during the period from 2001 to 2012.41 While Smith contends that he reported

hours worked and received only straight time pay for all hours worked, Ochsner maintains that

Smith was paid a yearly salary, plus a nominal hourly fee for on-call time and an additional straight

hourly rate for work conducted outside of his normal shifts.42 However, the parties agree that,

from 2012 through his resignation in 2017, Ochsner paid Smith an annual salary and a single

bonus.43 Further, the parties agree that, as of September 29, 2014 (three years prior to the filing

of the complaint), Smith’s annual salary was $121,971.20 (a weekly salary of $2,345.60) and that




                                                            
              39
                 R. Doc. 33-4 at 58-59.
              40
                 R. Doc. 38-15 at 17-18.
              41
                 Id. at 1-2.
              42
                 Id. at 2.
              43
                 Id. at 3.

                                                               6
 
 


Smith would have been paid over $100,000 in 2017 had he not taken medical leave that year, as

his weekly salary remained $2,345.60 until his resignation.44

II.           PENDING MOTIONS

              In its motion for summary judgment, Ochsner seeks the dismissal of Smith’s overtime

claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., on the grounds that

Smith was exempt from FLSA’s overtime provisions pursuant to the administrative and highly

compensated employee exemptions.45                             Alternatively, if Smith was not exempt, and thus

misclassified, Ochsner contends Smith cannot show that he was misclassified willfully; therefore,

FLSA’s two-year statute of limitations should apply.46                        Finally, Ochsner proposes that the

fluctuating workweek method should apply to calculate any damages.47 Smith opposes the motion,

arguing that Ochsner has not established Smith’s exempt status beyond dispute, and that disputed

factual issues preclude both the dismissal of the willful violation claim and the application of the

fluctuating workweek method.48

III.          LAW & ANALYSIS

       a. Summary Judgment Standard

              Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party



                                                            
              44
                 Id. at 3-4.
              45
                 R. Doc. 33-1 at 2.
              46
                 Id.
              47
                 Id.
              48
                 R. Doc. 38 at 1-2.

                                                                   7
 
 


who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324. To grant summary judgment in favor

of a defendant asserting affirmative defenses, the defendant “must establish beyond dispute all of

the defense’s essential elements.” Bank of La. v. Aetna U.S. Healthcare, Inc., 468 F.3d 237, 241

(5th Cir. 2006).

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, __,



                                                 8
 
 


134 S. Ct. 1861, 1866 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet,

a court only draws reasonable inferences in favor of the nonmovant “when there is an actual

controversy, that is, when both parties have submitted evidence of contradictory facts.” Little

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)). Nor must the court consider uncited evidence in the record.

Fed. R. Civ. P. 56(c)(3).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

    b. FLSA’s Exemptions Warrant a “Fair Reading”

       The Fair Labor Standards Act requires employers to pay non-exempt employees overtime

for working more than 40 hours in a week. 29 U.S.C. § 207(a). Exempt employees are not required

to be paid overtime. 29 U.S.C. § 213(a). The employer bears the burden of proving the exemptions

as affirmative defenses. Cheatham v. Allstate Ins. Co., 465 F.3d 578, 584 (5th Cir. 2006). The

amount of time the employee devotes to particular duties and the significance of those duties are

questions of fact; whether an employee’s salary and duties ultimately satisfy an exemption is a



                                                 9
 
 


matter of law. Zannikos v. Oil Inspections (U.S.A.), Inc., 605 F. App’x 349, 352 (5th Cir. 2015)

(citing Icicle Seafoods, Inc. v. Worthington, 475 U.S. 709, 714 (1986)); see also Dalhiem v.

KDFW-TV, 918 F.2d 1220, 1226 (5th Cir. 1990). FLSA’s exemptions must be given a “fair

reading” rather than being construed narrowly against the employer. Encino Motorcars v.

Navarro, 138 S. Ct. 1134, 1142 (2018).

       c. The Administrative Exemption

              An employee falls under the administrative exemption when (1) the employee is

“compensated on a salary or fee basis at a rate of not less than $455 per week”; (2) the employee’s

“primary duty is the performance of office or non-manual work directly related to the management

or general business operations of the employer or the employer’s customers”; and (3) the

employee’s “primary duty includes the exercise of discretion and independent judgment with

respect to matters of significance.” 29 C.F.R. § 541.200(a).49

              While Smith concedes that the first element is met, 50 he contends that Ochsner has not

established beyond dispute the second and third elements.




                                                            
          49
             See Nevada v. U.S. Dep’t of Labor, 275 F. Supp. 3d 795, 807-08 (E.D. Tex. 2017) (holding the Department
of Labor exceeded its authority in raising the minimum salary requirement to $913 per week for the executive,
administrative, and professional exemptions in the 2016 amendments to 29 C.F.R. pt. 541, thus enjoining the
amendment’s implementation and instead applying the 2004 regulations) appeal filed, No. 17-41130 (5th Cir. Nov. 2,
2017); Nevada v. U.S. Dep’t of Labor, 218 F. Supp. 3d 520, 534 (E.D. Tex. 2016) (issuing preliminary injunction)
appeal dismissed, No. 16-41606 (5th Cir. Dec. 1, 2016); see also Buford v. Superior Energy Servs., LLC, 2018 WL
2465469, at *9 n.2 (E.D. Ark. June 1, 2018) (applying regulations in effect prior to injunction); Melton v. Lawrence,
2018 WL 5723942, at *2 nn.4 & 5 (applying the amended basis-level test and not reaching the salary-level test).
          50
             Smith agrees that he was paid $2,345.60 per week for the three years prior to filing this action. See R. Doc.
38-15 at 3-4. Thus, Smith exceeds even the amended salary-level test. See supra note 49. Additionally, Smith does
not point to evidence to refute that he was paid on a salary basis without regard to hours worked for the three years
prior to filing the action. See R. Doc. 38-15 at 3-4; see also R. Doc. 38-5 at 3. Thus, Smith satisfies the salary-level
and salary-basis tests. See 29 C.F.R. §§ 541.600, 541.602.

                                                               10
 
 


       i. The Second Element: Whose Primary Duty Is the Performance of Office or Non-
          Manual Work Directly Related to the Management or General Business
          Operations of the Employer or the Employer’s Customers

       Under this second element, the question is whether Smith’s primary duty as a transplant

coordinator is the performance of office or non-manual work directly related to the management

or general business operations of Ochsner or Ochsner’s customers. The term “primary duty” is

defined as the “principal, main, major or most important duty that the employee performs.” 29

C.F.R. § 541.700(a). Courts consider the following non-exhaustive factors: (1) “the relative

importance of the exempt duties as compared with other types of duties”; (2) “the amount of time

spent performing the work”; (3) “the employee’s relative freedom from direct supervision”; (4)

“the relationship between the employee’s salary and the wages paid to other employees for the

kind of nonexempt work performed by the employee.” Id. While time is not the sole test,

“employees who spend more than 50 percent of their time performing exempt work will generally

satisfy the primary duty requirement.” Allen v. Coil Tubing Servs., L.L.C., 846 F. Supp. 2d 678,

707 (S.D. Tex. 2012) (quoting 29 C.F.R. § 541.700(b)). Additionally, job responsibilities that

“are of principal value to the employer” are considered primary. Id. at 706-07 (quoting Dalheim,

918 F.2d at 1227).

       Office or non-manual work is distinguished from “work involving repetitive operations

with … hands, physical skill and energy,” such as that done by “non-management production-line

workers and non-management employees in maintenance, construction and similar occupations

such as carpenters, electricians, [and] mechanics.” 29 C.F.R. § 541.601(d).

        For the duty to be “directly related to the management or general business operations of

the employer or the employer’s customers,” the type of work must be “directly related to assisting

with the running or servicing of the business, as distinguished, for example, from working on a



                                               11
 
 


manufacturing production line or selling a product in a retail or service establishment.” Id. §

541.201(a). The employee’s duties, rather than the job title alone, are significant. Id. § 541.200.

The regulation describes “work directly related to management or general business operations” in

an illustrative list of “work in functional areas such as tax; finance; accounting; budgeting;

auditing; insurance; quality control; purchasing; procurement; advertising; marketing; research;

safety and health; personnel management; human resources; employee benefits; … [and] legal and

regulatory compliance.” Id. § 541.201(b). The Fifth Circuit distinguishes such work from

“production activity” that creates a commodity sold by the employer. See Dewan v. M-I, L.L.C.,

858 F.3d 331, 336 (5th Cir. 2017). This distinction has been termed “the administrative-production

dichotomy.” Id. at 336 (citing Dalheim, 918 F.2d at 1230). However, the dichotomy has limited

application when the employer provides a service rather than a product. Id. (citing Davis v. J.P.

Morgan Chase & Co., 587 F.3d 529, 532 (2d Cir. 2009)). Rather, many courts describe the key

distinction to be “between employees directly producing the good or service that is the primary

output of a business and employees performing general administrative work applicable to the

running of any business.” Davis, 587 F.3d at 535-37 (collecting cases); see also Dewan, 858 F.3d

at 337-38.51

              In examining the administrative exemption, the Fifth Circuit in Zannikos v. Oil Inspections

(U.S.A.), Inc. directly compared the employees’ duties to the “functional” examples in 29 C.F.R.

§ 541.201(b). 605 F. App’x at 353 (5th Cir. 2015). There, the Fifth Circuit upheld the district

court’s finding that marine superintendents satisfied the second element of the administrative

                                                            
              51
           Notably, though, Dewan and Davis relied on the since-rejected premise that the exemptions are construed
narrowly against the employer, as opposed to “fairly read.” Compare Encino, 138 S. Ct. at 1142, with Dewan, 858
F.3d at 334, and Davis, 587 F.3d at 532. The Second Circuit in Davis went so far as to interpret administrative duties
as fundamentally policy-oriented, describing them as “the heart of the business.” 587 F.3d at 535. In so doing, Davis
described administrative duties as “primarily conceptual rather than functional” – a characterization that plainly
contradicts the regulations’ list of “functional” areas as illustrative of work directly related to management or general
business operations. Id.; see 29 C.F.R. § 541.201(b).

                                                               12
 
 


exemption – namely, that the employees’ office or non-manual work directly related to the

management or general business operations of the employer or its customers. Id. at 354. The

employer oversaw oil cargo transfers “to ensure that the oil is transferred in accordance with

industry standards and customer specifications.” Id. at 351. It employed marine superintendents

to “observe[] oil transfers to verify that performance was accurate, legal, and safe.” Id. Among

other duties, marine superintendents “monitored and reported on transfers’ compliance with [the

employer’s] safety policies and nationally recognized safety standards; and performed quality

control functions, including inspecting loading and discharging equipment, identifying problems

with equipment safety or calibration, and recommending remedial measures.” Id. The plaintiffs’

duties were “not considered production” because they “primarily included supervision, quality

control, and ensuring compliance with applicable standards,” which also “included work in several

functional areas explicitly listed as administrative in Section 541.201(b), including quality control,

safety, and legal and regulatory compliance.” Id. at 353.

       In contrast, the Fifth Circuit in Dewan v. M-I, L.L.C., 858 F.3d 331, 338 (5th Cir. 2017),

found that mud engineers, unlike the superintendents in Zannikos, did not unquestionably exercise

a supervisory role in ensuring compliance with health and safety standards. There, mud engineers

were tasked with ensuring that properties of drilling fluid matched specifications set forth in a

“mud plan” prepared by project engineers. Id. at 333. In reversing the district court’s summary

judgment in favor of the employer, the Fifth Circuit reasoned that “quality control” as listed in the

regulations meant broadly ensuring the quality of the mud delivered to customers, “not …

monitoring and adding materials to the mud as it is being used in drilling wells to ensure that its

properties stay within the specifications set forth in the mud plan developed by project engineers.”




                                                 13
 
 


Id. at 337. Therefore, the Fifth Circuit held that disputes of material fact existed as to whether the

mud engineers fell under the administrative exemption. Id. at 333.

              In advancing the administrative exemption as to Smith, Ochsner compares his duties to

several of the illustrative examples of “work in functional areas” listed in 29 C.F.R. § 541.201(b),

including quality control, purchasing, procurement, and legal and regulatory compliance.52

Ochsner emphasizes that procurement was at the core of an organ procurement coordinator’s

duties and responsibilities.53 Ochsner contends that “quality control … could be argued as one of

the main function [sic] of Plaintiff’s position,” given that organ procurement coordinators must

ensure the quality of organs for Ochsner’s patients, and that organ procurement coordinators “were

largely responsible for the literal procurement, or recovery, of organs … for Ochsner’s patients.”54

Organ procurement coordinators were also responsible for purchasing supplies, which could

exceed $10,000 per order, and which required no pre-approval.55 Ochsner also urges that Smith

contributed to legal and regulatory compliance by correctly advocating for Ochsner to receive an

organ when LOPA violated UNOS protocol by withholding it.56 Finally, Ochsner contends that

Smith’s role in hiring new candidates contributed to Ochsner’s general business operations.57

              While not disputing that Smith’s primary duties consisted of office or non-manual work,58

Smith contends that Ochsner mischaracterizes his duties as administrative when, in fact, they were

                                                            
              52
            R. Doc. 33-1 at 18-19.
              53
            Id. at 19.  
         54
            Id.
         55
            Id.
         56
            Id. at 20.
         57
            Id. (citing Lott v. Howard Wilson Chrysler-Plymouth, Inc., 203 F.3d 326, 332 (5th Cir. 2000)).
         58
            Smith does not refute Ochsner’s assertion that he spent the large majority of his time acting as donor
coordinator. See R. Doc. 38-15 at 5. Ochsner’s Job Performance Standards place thirty percent weight on receiving
and transporting the organs (including verifying consent and the medical chart) and another fifteen percent weight on
receiving calls. R. Doc. 33-4 at 58-59. The assigned weight does not necessarily correspond with mathematical
precision to the number of hours spent transporting organs, which time included analytical work performed while
discharging such duties. Furthermore, all four categories of duties of the organ procurement coordinator (donor, fly
out, administrative, and backup) involved primarily non-manual work, such as reading and entering data,
communicating with the surgeon, and ordering supplies and transportation.

                                                               14
 
 


production-oriented, in that Smith primarily helped to “produce” organ transplants. Smith claims

that he “exercised zero control over what organs are available nor ensured the quality of those

available organs,” because the donor matching program and UNOS protocol determined

availability, and the surgeon determined quality.59 Moreover, to the extent that he purchased

supplies, Smith contends Ochsner puts forward no evidence to show that doing so was his primary

duty during the statutory period, nor that $10,000 orders were of relative importance in Ochsner’s

general business operations.                                   Smith emphasizes that his job title as “organ procurement

coordinator” is irrelevant to whether his job entails procurement related to Ochsner’s general

business operations under the FLSA regulations; in contrast to business procurement and

purchasing agents who enter into contracts on behalf of Ochsner, Smith merely worked with

resources already procured (or contracts already negotiated) in arranging organ transportation.

Finally, Smith argues that he did not ensure Ochsner’s general legal or regulatory compliance;

rather, operating under LOPA’s and UNOS’s strict protocol for organ transplants, Smith suggests

that he was merely the regulated party.60

              There really is no dispute that Smith’s primary duty was that of donor coordinator.61 In

that role, Smith was tasked with providing a “provisional yes” when the organ fit UNOS’s

regulatory criteria and saying “no” when it did not. These functional duties entailed aspects of

quality control and legal and regulatory compliance not unlike the employees in Zannikos who

ensured the quality and regulatory compliance of oil transfers. Organ procurement coordinators

like Smith play a central role in ensuring the quality and regulatory compliance of Ochsner’s

business of transplantation. After all, it is Ochsner (not just Smith) that is the regulated entity, and


                                                            
              59
                 R. Doc. 38 at 9.
              60
                 Id. at 9-13.
              61
                 See supra note 58.

                                                                            15
 
 


Ochsner depended upon Smith to administer its program of organ procurement and transplant to

comply with the legal and regulatory requirements imposed on Ochsner. While Smith’s job title

as “organ procurement coordinator” is not determinative, it is accurately descriptive, in that

Smith’s job involves the procurement of organs – a primary duty related to Ochsner’s business

operation of providing transplant medical services. Moreover, though perhaps not his primary

duty, it is undisputed that Smith performed other administrative duties such as ordering supplies

that could cost Ochsner $10,000 or more, arranging for the transportation of the donated organs,

and interviewing candidates for positions in Ochsner’s transplant department. In sum, even

viewing the uncontested facts and inferences in the light most favorable to the nonmovant, the

Court concludes, like the court in Zannikos, that Smith’s work as a transplant coordinator was

office or non-manual and directly related to the management or general business operations of

Ochsner in the functional areas of quality control, procurement, and legal and regulatory

compliance. Hence, the second element of the administrative exemption is satisfied.

       ii. The Third Element: Whose Primary Duty Includes the Exercise of Discretion and
           Independent Judgment with Respect to Matters of Significance

       The Court now turns to the third element of the administrative exemption to ask whether

Smith exercised discretion and independent judgment with respect to matters of significance. The

regulations explain that exercising discretion and independent judgment generally “involves the

comparison and evaluation of possible courses of conduct, and acting or making a decision after

the various possibilities have been considered. The term ‘matters of significance’ refers to the

level of importance or consequence of the work performed” and not solely the magnitude of the

employer’s potential financial loss if the employee fails to perform the job properly. 29 C.F.R. §

541.202(a) & (f). In a totality-of-the-circumstances analysis of this element, courts consider

factors including the following:


                                               16
 
 


       whether the employee has authority to formulate, affect, interpret, or implement
       management policies or operating practices; whether the employee carries out
       major assignments in conducting the operations of the business; whether the
       employee performs work that affects business operations to a substantial degree,
       even if the employee's assignments are related to operation of a particular segment
       of the business; whether the employee has authority to commit the employer in
       matters that have significant financial impact; whether the employee has authority
       to waive or deviate from established policies and procedures without prior
       approval; whether the employee has authority to negotiate and bind the company
       on significant matters; whether the employee provides consultation or expert advice
       to management; whether the employee is involved in planning long- or short-term
       business objectives; whether the employee investigates and resolves matters of
       significance on behalf of management; and whether the employee represents the
       company in handling complaints, arbitrating disputes or resolving grievances.

Id. § 541.202(b). While the exemption “implies that the employee has authority to make an

independent choice, free from immediate direction or supervision[,] … [e]mployees can exercise

discretion and independent judgment even if their decisions or recommendations are reviewed at

a higher level.” Id. § 541.202(c). Moreover, “the use of manuals, guidelines or other established

procedures containing or relating to highly technical scientific, legal, financial or other similarly

complex matters that can be understood or interpreted only by those with advanced or specialized

knowledge or skills does not preclude exemption.” Id. § 541.704.

       Conversely, “the exercise of discretion and independent judgment must be more than the

use of skill in applying well-established techniques, procedures or specific standards described in

manuals or other sources.” Id. § 541.202(e). For instance, the Fifth Circuit in Clark v. Centene

Co. of Texas, L.P., 656 F. App’x 688, 693 (5th Cir. 2016), held that insurance case managers’

duties did entail the kind of discretion and independent judgment required under the administrative

exemption. There, the case managers’ primary responsibility was to conduct “utilization review”

of claims in order to manage health insurance policies. Id. at 689. Specifically, the employer

tasked the case managers with determining the medical necessity and appropriateness of medical

authorization requests by health care providers. Id. This required “collecting and reviewing


                                                 17
 
 


medical information and comparing the information to established guidelines to determine whether

the request should be approved. If the request does not meet the established criteria, Case

Managers did not have the authority to deny the request, but were instructed to refer the case to a

Medical Director.” Id. at 692. Reaching a determination required “strictly applying the facts to

the guidelines,” as the employer’s policy was to ensure “impartial and consistent utilization

decisions.” Id. Finding that the employer’s “entire utilization process seem[ed] designed to

minimize the amount of discretion and independent judgment employed by Case Mangers,” the

Fifth Circuit held that the case managers did not fall within the administrative exemption. Id. at

692-93. Though case managers were required to be familiar with technical matters such as

“medical documents, patient, information, and health-related terminology,” and were even

provided some latitude in decision-making, the Fifth Circuit found these duties to be more aligned

with the non-exempt inspector-type duties. Id. In a similar fashion, the Fifth Circuit in Zannikos

held that marine superintendents did not exercise discretion (like evaluating alternative courses of

action) and independent judgment in performing their work, but functioned more like inspectors.

605 F. App’x at 355-56.

              Ochsner cites a litany of Smith’s job duties to urge that they satisfy the third element of the

administrative exemption, claiming that “almost every aspect” of the organ procurement

coordinators’ duties – particularly the decision to accept or reject an organ – involved discretion

and independent judgment “related to matters of significance – in many ways, life or death.”62 In

addition to arranging transportation and ordering supplies necessary for maintaining the organ

(without supervisory approval), communicating the organ’s status to the surgeon in transport, and

determining the rotating schedule of duties, the coordinators decided whether to enter a provisional


                                                            
              62
                   R. Doc. 33-1 at 21-22.

                                                               18
 
 


yes or no to an organ offer.63 According to Dr. Loss, this decision involved distilling the donor’s

information into a cogent story for presentation to the transplant surgeon in a short time frame.64

On occasion, Ochsner argues, Smith even made the decision to accept or reject an organ before

contacting a surgeon.65                               And, Ochsner continues, the coordinators worked without daily

supervision.66

              Downplaying his purported discretion and independent judgment, Smith analogizes his

duties to those of a senior legal analyst who was the subject of a Department of Labor (“DOL”)

opinion letter (FLSA 2006-27).67 The analyst prepared reports for attorneys. The DOL determined

that while this work required self-prioritization of labor with no supervision, it was the attorney,

not the analyst, who actually exercised discretion and independent judgment. Invoking 29 C.F.R.

§ 541.202(e), Smith argues that merely using skill to apply well-established techniques,

procedures, or specific standards described in manuals or other sources is insufficient to

demonstrate discretion or independent judgment. Smith thus contends that in performing his job

he merely applied Ochsner’s established procedures and criteria, as strictly prescribed by UNOS,

under the direction of the transplant surgeon. Smith says he was a “conduit” of information and

had no discretion to withhold information. Even if he declined an organ before contacting the

surgeon, Smith posits that the surgeon would have subsequently declined it anyway. In Smith’s

view, the surgeons and Ochsner’s organ committees, not the transplant coordinators, exercised the

discretion and independent judgment in matters related to organ procurement.68




                                                            
              63
                 Id.
              64
                 Id. at 5-7.
              65
                 Id. at 21.
              66
                 Id. at 22.
              67
                 R. Doc. 38 at 6.
              68
                 Id. at 13-14.

                                                                       19
 
 


              Smith further contends that none of his regular or customary duties fit beyond dispute in

the duties illustrative of discretion and independent judgment listed in 29 C.F.R. § 541.202(b),

while courts typically require at least two to three. Smith denies that the transplant coordinators

exercised the primary duty of managing schedules or ordering supplies. Smith also disputes

whether he had authority to commit Ochsner in matters having significant financial impact,

because, though Smith could arrange for transportation and order supplies costing up to $10,000,

such arrangements and orders were pre-authorized by Ochsner and relatively small in comparison

to the company’s overall size.69

              Smith’s role as transplant coordinator involves him in discretionary decision-making

requiring independent judgment, as part of a team at Ochsner. There is no doubt that decisions

and judgments about organ donations are critical, and participation on a team does not necessarily

undercut the significance of Smith’s own role in such decision-making. Nevertheless, on this

summary judgment record, the Court finds that genuine disputes of material fact exist relating to

Smith’s exercise of discretion and independent judgment. While the evidence supports Smith’s

adherence to “closely prescribed limits” that would not qualify him as exempt, the evidence also

supports Smith’s involvement in discretionary decision-making. See id. § 541.704. “This is

evidence that must be weighed by a jury.” Dewan, 858 F.3d at 340. Therefore, the Court holds

that Ochsner has not established beyond dispute all the requisite elements of the affirmative

defense of an administrative exemption to FLSA’s overtime requirements.

       d. Highly Compensated Employee Exemption

              An employee is exempt under the “highly compensated employee” exemption if (1) the

employee’s “primary duty includes performing office or non-manual work”; (2) the employee


                                                            
              69
                   Id. at 14-21.

                                                               20
 
 


receives total annual compensation of at least $100,000;70 and (3) the employee “customarily and

regularly performs any one or more of the exempt duties or responsibilities of an … administrative

… employee.” 29 C.F.R. § 541.601. There is no dispute that Smith’s primary duty includes

performing office or non-manual work, or that he received total annual compensation of at least

$100,000 for the three years preceding the filing of this action.71 Therefore, the Court turns to the

third element.

              The regulations define the phrase “customarily and regularly” to mean “a frequency that

must be greater than occasional but which, of course, may be less than constant. Tasks or work

performed ‘customarily and regularly’ includes work normally and recurrently performed every

workweek; it does not include isolated or one-time tasks.” Id. § 541.701.

              And the “highly compensated employee” regulation explains that “[a] high level of

compensation is a strong indicator of an employee’s exempt status, thus eliminating the need for

a detailed analysis of the employee's job duties. Thus, a highly compensated employee will

qualify for exemption if the employee customarily and regularly performs any one or more of the

exempt duties or responsibilities of an executive, administrative or professional employee

identified in subparts B, C or D of this part.” 29 C.F.R. § 541.601(c) (emphasis added). To qualify

as a highly compensated administrative employee, the employee does not need to meet all of the

requirements for the administrative exemption under 29 C.F.R. § 541.200.




                                                            
              70
              See supra note 49 The same reasoning arguably applies to invalidate the 2016 amendment’s minimum
wage for the highly compensated employee exemption, and the parties do not argue that the higher threshold applies.
Thus, the Court applies the 2004 regulation’s minimum threshold of $100,000. See also Hines v. Key Energy Servs.,
LLC, 2017 WL 2312931, at *7 n.9 (E.D. Ark. May 26, 2017); 3 THOMPSON REUTERS, EMPLOYMENT COORDINATOR
§ 3:26 Westlaw (database updated Nov. 2018).
           71
              Smith does contend he was paid on an hourly basis rather than as a salaried employee prior to 2012.
However, Smith admits that he was paid on a salary basis at an annual salary of $121,971.20 for the three years prior
to filing the action.

                                                               21
 
 


       The question for the Court, therefore, is whether Smith customarily and regularly

performed any one or more of the exempt duties or responsibilities of an administrative employee.

The terms “duties” and “responsibilities” are not defined by the regulation. Many courts have

found that the exemption applies when the employee meets either the second or third element of

the administrative exemption. See, e.g., Ogden v. CDI Corp., 2009 WL 4508502, at *2 n.2 (noting

employer “need not prove [the employee] exercised discretion or independent judgment in the

performance of his duties,” but requiring proof that his duty is the performance of office or non-

manual work directly related to the management or general business operations of his employer);

Boyd v. Bank of Am. Corp., 109 F. Supp. 3d 1273, 1203-04 (C.D. Cal. 2015) (“At least one

regularly performed duty or task must fall squarely within … one of the ‘duties’ prong of the

administrative exemption.”). But these courts, in a pre-Encino world, applied the exemptions

narrowly against the employer, looked only to the elements of the administrative exemption, and

ignored the regulation’s directive to forego a rigorous analysis of the employee’s job duties in light

of the employee’s high compensation. A “fair reading” of the phrase “any one or more of the

exempt duties or responsibilities … of an administrative employee,” though, cannot mean that the

employer must prove one of the administrative exemption elements as they are analyzed for

purposes of that exemption. If that were so, the highly compensated employee regulation would

have explicitly referred to the elements, not the “duties or responsibilities,” of the administrative

employee. Instead, a “fair reading” of the phrase “any one or more of the exempt duties or

responsibilities of … an administrative employee” would encompass work in the functional areas

listed in 29 C.F.R. § 541.201(b), including “quality control; purchasing; procurement; … legal and

regulatory compliance; and similar activities.”




                                                  22
 
 


       In discussing the administrative exemption in Section III(c)(i) above, the Court concluded

that Smith’s primary duty involved the performance of non-manual work directly related to the

management or general business operations of Ochsner. This conclusion necessarily satisfies the

remaining element of the exemption for highly compensated employees. But Ochsner is not

required to go even this far to prevail on the highly compensated employee exemption; instead,

just one of the purportedly exempt employee’s “duties or responsibilities” need be of an

administrative character related to Ochsner’s management or general business operations and

customarily and regularly performed by the employee, and it need not be his primary duty. This

relaxed standard applies because most of the water for the exemption is carried by the employee’s

high level of compensation. See, e.g., Hicks v. Mercedes-Benz U.S. Int’l, Inc., 2012 WL 1566140,

at *6 (N.D. Ala. Apr. 30, 2012) (“[T]he need to examine job duties is considerably relaxed for the

highly compensated exemption; an employee need only perform one or more exempt duties

customarily and regularly.”) (emphasis in original).

       So the question boils down to whether, on the summary judgment record before the Court,

any one of Smith’s duties or responsibilities was exempt and regularly performed. The Court

concludes that at least one of Smith’s duties and responsibilities as an organ procurement

coordinator involved legal or regulatory compliance (for example, in provisionally accepting or

declining organ offers), quality control (for example, in regard to the donated organs or Ochsner’s

organ transplant program), procurement (of organs pursuant to Ochsner’s transplant program), or

purchasing (for example, ordering and stocking supplies required by Ochsner’s surgeons and by

the regulation governing organ donations and transplants) that was thus administrative in nature,

was customarily and regularly performed by Smith, and thereby satisfies the final element to

qualify Smith as a highly compensated employee exempt from FLSA’s overtime requirements.



                                                23
 
 


       Having found that Ochsner is entitled to summary judgment on the highly compensated

employee exemption, the Court does not reach the merits of the parties’ arguments on the

applicable statute of limitations and standard for assessing damages.

IV.    CONCLUSION

       IT IS ORDERED that Ochsner’s motion for summary judgment, R. Doc. 33, is

GRANTED and that this case is hereby dismissed with prejudice.

       New Orleans, Louisiana, this 13th day of November, 2018.



                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                24
 
